         Case 1:19-cv-00144-AJT-JFA Document 4 Filed 02/11/19 Page 1 of 2 PageID# 23


AO 440(Rev. 06/12) Summons in a Civil Action


                                    United States District Court
                                                                    for the

                                                       Eastern District of Virginia


             ANA LUISA ESPANA ESTRADA




                           Plaintiff(s)
                                                                              Civil Action No. 1:19cv00144

  BARROSO, INC.. ROLANDO JUAREZ and KAREN
                          BARROSO



                           Defendant(s)

                                                   SUMMONS IN A CIVIL ACTION

To;(Defendant's name and address) KAREN BARROSO
                                          31212 Haiiran Rd.
                                          Falls Church, VA 22042




          A lawsuit has been filed against you.

           Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2)or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:              Matthew T. Sutter, Esq.
                                          Sutter & Terpak, PLLC
                                          7540A Little River Turnpike, First Floor
                                          Annandale, VA 22003




           If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                                 CLERK OF COURT



 Date:         2/7/2019
                                                                                           Signature ofClerk or Deputy Clerk
Case 1:19-cv-00144-AJT-JFA Document 4 Filed 02/11/19 Page 2 of 2 PageID# 24
